                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

    BROADCAST MUSIC, INC., et al.,                   )
                                                     )
            Plaintiffs,                              )     Civil Action No. 5: 18-215-DCR
                                                     )
    V.                                               )
                                                     )
    MARY KATHERINE LOCKHART, et al.,                 )     MEMORANDUM OPINION
                                                     )         AND ORDER
           Defendants.                               )

                                     ***    ***   ***    ***

         This action arose from copyright infringement that occurred at the Blue Moon

establishment in Richmond, Kentucky. The Court granted Plaintiffs Broadcast Music, Inc.’s

(“BMI”), Del Sound Music’s, House of Cash, Inc.’s, Warner-Tamerlane Publishing Corp.’s,

Eleksylum Music, Inc.’s, No Surrender Music’s, Muscle Shoals Sound Publishing Co.’s,

Peermusic III, Ltd.’s, and ARC Music Corp.’s motion for summary judgment. The Court

concluded that Defendants Mary Katherine Lockhart and Prentice Richardson knowingly and

intentionally infringed upon four copyrights licensed by the plaintiffs. [Record No. 41] The

Court granted statutory damages and a permanent injunction. [Id.] The Court further noted

that attorney’s fees would be awarded and directed the plaintiffs to submit evidence of their

fees. [Id.] The plaintiffs’ counsel filed an affidavit and invoices in support of their request for

attorney’s fees. [Record No. 43] The defendants had fourteen days to object to the plaintiffs’

submission but did not file any objections.

         Section 505 allows the Court to award full costs, including reasonable attorney’s fees.

17 U.S.C. § 505. Courts routinely award reasonable attorney’s fees in these actions and, as

                                               -1-
 
previously explained, an award of such fees is appropriate here. See, e.g., Coleman v. Payne,

698 F. Supp. 704, 707-08 (W.D. Mich. 1988). Thus, the Court turns to the reasonableness of

the fee request.

       The lodestar is the “proper method for determining the amount of reasonable attorney’s

fees.” Broad. Music, Inc. v. J.M. Cirelli, Inc., 2006 U.S. Dist. LEXIS 84832 *1, *14 (N.D.

Ohio Nov. 21, 2006) (quoting Building Svcs. Local 47 Cleaning Contractors Pension Plan v.

Grandview Raceway, 46 F.3d 1392, 1401 (6th Cir. 1995)). This method multiplies the number

of hours reasonably expended by a reasonable hourly rate. Northeast Ohio Coalition for the

Homeless v. Husted, 831 F.3d 686, 702 (6th Cir. 2016) (citing Hensley v. Eckerhart, 461 U.S.

424, 433 (1983)). And the amount may be adjusted based upon various factors, including:

       (1) the time and labor required; (2) the novelty and difficulty of the questions;
       (3) the skill requisite to perform the legal service properly; (4) the preclusion of
       other employment by the attorney due to acceptance of the case; (5) the
       customary fee; (6) whether the fee is fixed or contingent; (7) time limitations
       imposed by the client or the circumstances; (8) the amount involved and the
       results obtained; (9) the experience, reputation, and ability of the attorneys; (10)
       the “undesirability” of the case; (11) the nature and length of the professional
       relationship with the client; and (12) awards in similar cases.
        

Geier v. Sundquist, 372 F.3d 784, 792-93 (6th Cir. 2004) (quoting Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714, 718-19 (5th Cir. 1974)); Meyers v. Chapman Printing

Co., Inc., 840 S.W.2d 814, 826 (Ky. 1992). However, a lodestar calculation is presumptively

reasonable. Adcock-Ladd v. Sec’y of the Treasury, 227 F.3d 343, 349-50 (6th Cir. 2000).

       The plaintiffs must “demonstrate that the amount sought is not excessive and accurately

reflects the reasonable value of bona fide legal expenses incurred.” A & A Mechanical, Inc. v.

Thermal Equip. Sales, Inc., 998 S.W.2d 505, 514 (Ky. Ct. App. 1999); Blum v. Stenson, 465

U.S. 886, 897 (1984). In calculating an appropriate award, “[a] district court may look to a

                                               -2-
 
party’s submissions, awards in analogous cases, state bar association guidelines, and its own

knowledge and experience in handling similar fee requests[.]” Ne. Ohio Coal. for the

Homeless, 831 F.3d at 716 (internal citations and quotations omitted).

         The plaintiffs seek $23,600.00 in attorney’s fees and reimbursement of expenses

totaling $684.74. [Record No. 43] In support, attorney April Wimberg provided an affidavit

and relevant invoices. The affidavit identified individuals working on the matter, a description

of work performed, relevant hourly rates, and the number of hours expended by each person.

Plaintiffs’ counsel and staff preformed a total 93.1 hours of work on the case with hourly rates

ranging from $117.27 for a paralegal to $393.21 for a partner.

         The amount sought here for attorney’s fees and costs totals $24,284.74 and is similar

to awards in other copyright infringement cases in the circuit. For example, in another case

from this district, the Court awarded $30,760.51 in attorney’s fees. See Broad. Music, Inc. v.

Rooster’s, Inc., 2006 U.S. Dist. LEXIS 36616 *1, *10 (E.D. Ky. Mar. 29, 2006). Likewise,

the court for the Northern District of Ohio awarded $23,678.75 for costs and attorney’s fees.

See Big Tree Enters v. Hooker, 1992 U.S. Dist. LEXIS 17623 *1, *9 (N.D. Ohio Mar. 30,

1992).

         Based on the foregoing, it is hereby

         ORDERED that the plaintiffs are awarded attorney’s fees and costs in the amount of

$24,284.74.




                                                -3-
 
    Dated: April 10, 2019.




                             -4-
 
